

117 SRES 57 IS: Expressing support for the designation of the week of February 13 through February 20, 2021, as “National Entrepreneurship Week” to recognize the importance and contributions of entrepreneurs and startups to the economic prosperity of the United States and the well-being of every community across the United States.
U.S. Senate
2021-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 57IN THE SENATE OF THE UNITED STATESFebruary 12, 2021Ms. Klobuchar (for herself and Mr. Scott of South Carolina) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing support for the designation of the week of February 13 through February 20, 2021, as National Entrepreneurship Week to recognize the importance and contributions of entrepreneurs and startups to the economic prosperity of the United States and the well-being of every community across the United States.Whereas the experiment of self-governance is a profoundly entrepreneurial undertaking, grounded in the spirit of freedom, adventure, and enterprise;Whereas the entrepreneurial spirit, which is the ability, freedom, and courage to strike out on one’s own and build something new, is central to the identity of the United States and woven into the national consciousness;Whereas the United States is a nation of entrepreneurs, with small businesses—(1)comprising 99 percent of all businesses in the United States; and (2)employing nearly half of all workers in the United States;Whereas the Partnership for 21st Century Skills identified financial, economic, business literacy, and entrepreneurship skills as the types of skills students need in order to enhance workplace productivity and career opportunities;Whereas students who participate in entrepreneurship education programs have better attendance records, perform better on core subjects, and have lower drop-out rates than those who do not participate in those programs;Whereas the COVID–19 pandemic has—(1)closed hundreds of thousands of new businesses, also known as startups, and small businesses, which has disproportionally affected women and people of color; and (2)destroyed millions of jobs, heightening the urgency of accelerating the post-COVID–19 recovery;Whereas research has demonstrated that startups—(1)are disproportionately responsible for the innovations that drive gains in productivity, which, in turn, propel economic growth; and(2)account for an outsized portion of net new job creation in the United States;Whereas research has demonstrated that rates of entrepreneurship in the United States have been in decline in recent decades, and that this decline is occurring in all 50 States and across a broad range of industry sectors;Whereas, in the wake of the COVID–19 pandemic, the United States has seen an increase in startup applications as individuals in the United States embody the entrepreneurial spirit to respond to the crisis;Whereas, given the importance of a thriving entrepreneurial spirit to innovation, economic growth, job creation, rising wages, and expanding opportunity in the United States, the circumstances surrounding the COVID–19 amount to an emergency;Whereas reversing the decline in entrepreneurship in the United States requires changes in public policy; andWhereas National Entrepreneurship Week will focus on innovative ways in which innovation, entrepreneurship communities, and policymakers in the United States can work together to improve the environment for entrepreneurs in the United States with the aim of—(1)reversing the multi-decade decline in entrepreneurship; and(2)expanding the rate of participation among women entrepreneurs and entrepreneurs of color: Now, therefore, be itThat the Senate—(1)designates the week of February 13 through February 20, 2021, as National Entrepreneurship Week;(2)celebrates the importance of entrepreneurs and startups to the United States economy;(3)recognizes the contributions entrepreneurs make to expand opportunity, provide more inclusive prosperity, and increase the well-being of every community across the United States;(4)affirms the importance and urgency of enacting policies that promote, nurture, and support entrepreneurs and startups; and(5)encourages Federal, State, and local governments, schools, nonprofit organizations, and other civic organizations to observe National Entrepreneurship Week annually with special events and activities—(A)to recognize the contributions of entrepreneurs in the United States; (B)to teach the importance of entrepreneurship to a strong and inclusive economy; and (C)to take steps to encourage, support, and celebrate future entrepreneurs.